Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                 FILED
                                                              Jul 03 2012, 9:36 am
court except for the purpose of
establishing the defense of res judicata,                             CLERK
collateral estoppel, or the law of the case.                        of the supreme court,
                                                                    court of appeals and
                                                                           tax court




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

THOMAS W. VANES                                  GREGORY F. ZOELLER
Crown Point, Indiana                             Attorney General of Indiana

                                                 RICHARD C. WEBSTER
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

ANTONIO MARTELL TWIGGS,                          )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 45A03-1111-CR-538
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                      APPEAL FROM THE LAKE SUPERIOR COURT
                       The Honorable Thomas P. Stefaniak, Jr., Judge
                             Cause No. 45G04-1104-FB-42



                                        July 3, 2012

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
          Appellant-defendant Antonio Martell Twiggs appeals the sentence imposed after

he pleaded guilty to Burglary1 as a class B felony. Twiggs’s sole contention is that his

sentence is inappropriate given the nature of the offense and his character. Concluding

that Twiggs was properly sentenced, we affirm the judgment of the trial court.

                                          FACTS

          In July 2011, nineteen-year-old Twiggs and three other men broke out the window

of a home in Hammond, entered the home, and took four televisions, four computers, a

gun case containing ammunition, a case of CD’s, a case of DVD’s, a box of jewelry, and

speakers. Twiggs and the other men took some of the items to a pawn shop where

Twiggs gave fingerprint identification during the pawn transaction.

          Twiggs pleaded guilty to class B felony burglary. Evidence introduced at the

sentencing hearing reveals that Twiggs has a criminal history that includes seven juvenile

adjudications for committing acts such as battery, possession of cocaine, and resisting

law enforcement, which would be crimes if committed by an adult. Twiggs also has an

adult misdemeanor conviction for resisting law enforcement and an adult felony

conviction in Illinois for aggravated unlawful use of a weapon. He was on probation for

the Illinois felony when he committed the instant offense. Twiggs has been a member of

the Spanish Gangster Disciples since he was twelve years old.




1
    Ind. Code § 35-43-2-1.
                                             2
       The trial court sentenced Twiggs to the ten-year advisory term for a class B felony

with eight years executed and two years suspended to be served in the Lake County

Community Corrections program. Twiggs appeals this sentence.

                             DISCUSSION AND DECISION

       Twiggs’s sole contention is that his sentence is inappropriate given the nature of

the offense and his character. Indiana Appellate Rule 7(B) provides that we may revise a

sentence authorized by statute if, after due consideration of the trial court’s decision, we

find that the sentence is inappropriate in light of the nature of the offense and the

character of the offender. The defendant bears the burden of persuading us that the

sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

       Here, with regard to the nature of the offense, Twiggs and a group of other men

broke out the window of a family’s home, entered the home, and removed many of the

family’s possessions, including four computers, four televisions, a gun case containing

ammunition, a case of CD’s, a case of DVD’s, a box of jewelry, and speakers. Twiggs’

criminal history shows a pattern of crimes indicating a disregard for other persons and

their property as well as an escalation in the threat of violence to those persons. See Ruiz

v. State, 818 N.E.2d 927, 929 (Ind. 2004) (holding that the significance of prior criminal

history varies based on the gravity, nature, and number of prior offenses as they relate to

the current offense).

       With regard to the character of the offender, at the age of nineteen, Twiggs already

had seven juvenile adjudications as well as an adult misdemeanor conviction for resisting

                                             3
law enforcement and an adult felony conviction for aggravated unlawful use of a weapon.

He was on probation for the felony when he committed the instant offense and has been

the member of a gang since he was twelve years old. Twiggs’s prior contacts with the

legal system have not caused him to reform himself. Accordingly, we decline to revise

his sentence.

       The judgment of the trial court is affirmed.

KIRSCH, J., and BROWN, J., concur.




                                             4